Citation Nr: 1039565	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 
2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for a 
bilateral ankle disorder and bilateral knee disorder.  
In September 2009, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his April 2008 application for compensation benefits, the 
Veteran explained that he fractured his ankle in the "poolie 
program" before entering boot camp, and has since endured 
problems with his ankles.  The Veteran further added that his 
knees began to swell during service after long periods of 
running.  The Veteran asserts that his current bilateral ankle 
and knee disorders are attributable to his active military 
service.  

Review of the evidentiary record reveals that the Veteran 
received in-service treatment for a right ankle sprain in January 
2001.  According to the January 2001 sick call note, the Veteran 
injured his right ankle after incurring trauma to his right ankle 
while playing football.  There was noted swelling, and the 
Veteran was diagnosed with a right ankle sprain.  He returned to 
sick call in August 2004 with continuing complaints of right 
ankle pain.  He reported injuring the ankle while running.  He 
was assessed with a grade I right ankle sprain, given an ace wrap 
as needed, and prescribed 800 milligrams of Motrin.  The Veteran 
went to sick call again in September 2004 with continuing 
complaints of right ankle pain.  Upon physical examination, the 
physician diagnosed him with grade I right ankle sprain, and 
placed him on light duty with no running or prolonged standing.  
Finally, in a December 2004 report of medical assessment at 
separation, the Veteran reported in-service ankle and feet 
injuries, and receiving treatment for such injuries during his 
active military service.  

Post service treatment records dated October 2009 reflect 
complaints of bilateral knee and bilateral ankle pain.  The 
Veteran reported knee pain for the past four years and ankle pain 
since 2000.  He indicated no specific trauma or injury for his 
knees, but admitted that his knees hurt a great deal from 
exercising in the military.  He informed the physician that he 
had multiple sprains in service and has since endured constant 
problems since being discharged from service.  X-rays of 
bilateral knees and ankles revealed "gross abnormalities" with 
no noted fractures.  The physician diagnosed the Veteran with 
bilateral knee pain, mostly patellofemoral with weak quadriceps 
and hamstrings, and bilateral ankle pain with pes planus flatfoot 
deformity with weak peroneal muscles.  The Board notes that the 
x-ray report reflecting the "gross abnormalities" was not 
included with the October 2009 private medical records.  

The Veteran has not been provided a VA medical examination for 
his claimed disabilities.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), the Secretary's duty to assist requires that 
he provide a VA medical examination to a claimant when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or, for 
certain disease, manifestation of the disease during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of the disability may be associated with the 
Veteran's service or with another service-connected disability; 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. § 
5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2010).  

In this case, the Veteran's reports of continuity of 
symptomatology regarding his claimed disabilities can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Board also notes that the threshold for finding a 
link between a current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding 
that the "low threshold" was satisfied by the appellant's 
statement that "his disabilities . . . began in 1980 and [that] 
he received treatment at a VA hospital in Phoenix, Arizona").
However, in the absence of a competent medical opinion pertaining 
to whether the Veteran currently has diagnosed disabilities 
consistent with his complaints, and if so, whether the etiology 
of the Veteran's disabilities are service related, the Board 
finds that the record does not contain sufficient information to 
make a decision on the claims.  In this regard, the Board notes 
that the Veteran is competent to state that he incurred bilateral 
ankle and knee injuries while performing various exercises during 
his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition.")  He is 
also competent to describe the symptoms he currently experiences.  
Therefore, the Veteran should be scheduled for a VA examination 
of his bilateral ankle and knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's claimed 
disabilities relating to his knees and 
ankles from Dr. Christopher C. Ninh, M.D. 
in Fountain Valley, California, 
specifically the x-ray report from the 
Veteran's October 21, 2009 visit and any 
treatment records after such date.  If the 
VA Form 21-4142 dated November 2009, is 
insufficient, contact the Veteran and 
apprise him of such, and request a 
corrective VA Form 21-4142.  All efforts 
made should be documented.  If the 
requested records are not available, or the 
search for such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between his 
active military service and his claimed 
bilateral ankle and knee disabilities.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review has 
been accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the knees and 
ankles found to be present should be 
diagnosed.  For any diagnosed disability, 
the examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
any disability had its origin in service or 
is in any way related to the Veteran's 
active service.  If no disabilities of the 
knees or ankles are present the examiner 
must state so.  

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this and discuss why an opinion 
cannot be rendered.  

3.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


